DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 09 February 2021 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1, 3, 4, 8-17, and 20 are currently amended; claims 2, 5-7, 18, and 19 are original.

In view of Applicant’s amendments and authorization to further amend the claims via Examiner’s amendment, all objections and rejections have been withdrawn. Additionally, in view of said amendments, no limitations are interpreted under 35 USC §112(f).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jared Scholz (Reg. No. 64,088) on 08 March 2021.


In the claims:


1.	(Currently Amended)  A method for data placement in a distributed database, the method comprising: 
generating access pattern information based on accesses received at the distributed database from one or more end clients that requested access to a first row of data stored in a first regional quorum of replicas located within a first geographical region, the first regional quorum of replicas including a first lead replica
selecting a placement algorithm from a configuration file associated with the distributed database, the configuration file defining a data center mapping that maps data centers to geographical regions;
updating the data center mapping based on network weights, the network weights being determined based on, at least in part, times associated with signals being transmitted from one or more data centers to other data centers identified in a respective geographical region;
executing the placement algorithm to generate a suggested placement for the first row of data using the access pattern information, the suggested placement identifying second regional quorum of replicas located in a second geographical region different than the first geographical region, the second regional quorum of replicas including a second lead replica
transmitting a migration request to the distributed database to transfer the first row of data from the first regional quorum of replicas to the second regional quorum of replicas.

10.	(Currently Amended)  An apparatus for data placement comprising:
a distributed database having a first regional quorum of replicas with a first lead replica located within a first geographical region, and a second regional quorum of replicas with a second lead replica located within a second geographical region
at least one processor configured to implement:
a data placement system configured to 
a configuration file defining one or more database digests, the configuration file identifying a placement algorithm for each database digest,  the configuration file defining a data center mapping that maps data centers to geographical regions;
a place detector configured to cause the at least one processor to update the data center mapping based on network weights, the network weights being determined based on, at least in part, times associated with signals being transmitted from one or more data centers to other data centers identified in a respective geographical region;
a place assigner configured to cause the at least one processor to
a place migrator configured to cause the at least one processor to

13.	(Currently Amended)  The apparatus of claim 11, wherein the at least one processor is further configured to implement 
	an auxiliary file system configured to 


14.	(Currently Amended)  The apparatus of claim 11, wherein the  include

16.	(Currently Amended)  The apparatus of claim 11, wherein the at least one processor is further configured to implement 
a placement algorithm analyzer configured to 
wherein the placement algorithm analyzer is configured to 

17.	(Currently Amended)  A non-transitory computer-readable medium storing executable instructions that when executed by at least one processor are configured to cause the at least one processor to:
receive a key value that identifies a first row of data stored in a distributed database, the first row of data being stored in the distributed database at a first regional quorum of replicas located within a first geographical region, the first regional quorum of replicas having a first lead replica configured to perform a lead role in a consensus protocol for database transactions received at replicas of the first regional quorum of replicas;
obtain, in response to the key value, access pattern information related to the first row of data, the access pattern information having been generated based on accesses received at the distributed database from one or more end clients that requested access to the first row of data;	
select a placement algorithm from a configuration file associated with the distributed database, the configuration file associating the placement algorithm with a database digest that defines a grouping of data that includes the first row of data stored at the first regional quorum of replicas, the configuration file defining a data center mapping that maps data centers to geographical regions; 
update the data center mapping based on network weights, the network weights being determined based on, at least in part, times associated with signals being transmitted from one or more data centers to other data centers identified in a respective geographical region; and


Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peles et al. (US 2012/0136697) discloses migrating data between datacenters based on SLAs which include round trip time between a user and a data center, and weighting based on the user’s location to the datacenter.
Muthiah et al. (US 2014/0281008 A1) discloses determining placement of data at one of a plurality of datacenters based on round trip time between the datacenter and clients.
Zourzouvillys (US 2015/0319063 A1) discloses determining a connectivity metric of a round-trip time between a network device and a first datacenter and the network device and a second datacenter to determine map the device to a datacenter having the better network service.

Yang et al. (US 2018/0069944 A1) discloses datacenters having data replicated among the nodes therein, wherein a primary node acts as a lead replica for the data center. Data is migrated between replica nodes and a latency is determined between a primary node and all other nodes in the data center and nodes are ranked based on network delays between a primary node and other replica nodes of the datacenter.
Annamalai et al. (US 2019/0163391 A1) discloses maintaining a placement configuration for data among datacenters and migrating data across datacenters based at least in part on access count data for each portion of data.
Lynar et al. (US 2019/0199601 A1) discloses migrating data to a given datacenter based on SLA data such as a minimum average response time between a client and the datacenter.
Widjaja et al. (US 2013/0151688 A1) discloses relocating data among datacenters based on latency between a user and the datacenter where the data is stored. Datacenters can be grouped based on geographical regions into cloud centralized datacenters.
Kathuria (US 2014/0149489 A1) discloses maintaining replicated data in a group of servers by implementing a voting system for each server to maintain consensus of the state of the replicated data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James E Richardson/Primary Examiner, Art Unit 2167